Exhibit 99 Home Federal 401(k) and Employee Stock Ownership Plan Your plan is an important legal document.This sample plan has been prepared based on our understanding of the desired provisions.It may not fit your situation.You should consult with your lawyer on the plan's legal and tax implications.Neither Principal Life Insurance Company nor its agents can be responsible for the legal or tax aspects of the plan nor its appropriateness for your situation.If you wish to change the provisions of this sample plan, you may ask us to prepare new sample wording for you and your lawyer to review. HOME FEDERAL 401(k) AND EMPLOYEE STOCK OWNERSHIP PLAN (KSOP) 401(k) Plan CL2010 Restated September 30, 2011 TABLE OF CONTENTS INTRODUCTION ARTICLE IFORMAT AND DEFINITIONS Section1.01 Format Section1.02Definitions ARTICLE IIPARTICIPATION Section2.01Active Participant Section2.02Inactive Participant Section2.03Cessation of Participation Section2.04Adopting Employers - Single Plan ARTICLE IIICONTRIBUTIONS Section3.01Employer Contributions Section3.02Rollover Contributions Section3.03Forfeitures Section3.04Allocation Section3.05Contribution Limitation Section3.06Excess Amounts Section3.07Prohibited Allocations of Qualifying Employer Securities ARTICLE IVINVESTMENT OF CONTRIBUTIONS Section4.01Investment and Timing of Contributions Section4.02Qualifying Employer Securities ARTICLE VBENEFITS Section5.01Retirement Benefits Section5.02Death Benefits Section5.03Vested Benefits Section5.04When Benefits Start Section5.05Withdrawal Benefits Section5.06Loans to Participants Section5.07Distributions Under Qualified Domestic Relations Orders ARTICLE VIDISTRIBUTION OF BENEFITS Section6.01Automatic Forms of Distribution Section6.02Optional Forms of Distribution Section6.03Election Procedures Section6.04Notice Requirements Section6.05Forms of Distribution for Qualifying Employer Securities Section6.06Put Option Section6.07Right of First Refusal RESTATEMENTSEPTEMBER 30, 2011 i
